Morphy, J.
The defendants have appealed from a judgment against them, as endorsers of a note, drawn to their order by T. Ogilvie Sully. The defence set up is error and want of consideration. The evidence shows, that in February, 1842, they rented a store in Poydras street .from the drawer, Sully, who was then Millaudon’s lessee, and who stood indebted to him for some previous rent; that, a few days after, under the erroneous impression that the row of buildings to which this store belonged, was. not provided with fire walls, and that, in consequence thereof, they could not procure insurance on their goods in it, by reason of a Sate regulation of the insurance offices, the defendants began to remove their goods from the store, but were prevented from completing such removal by a seizure on them, laid by Millaudon, under process issued in a suit he had brought against his lessee, T. Ogilvie Sully. In order to obtain a release of this seizure, they agreed with the plaintiff to endorse the note sued on, which was given for the amount of rent due to the latter by the drawer. The desire of releasing their goods from Millaudon’s seizure, was, in our opinion, a sufficient consideration for the endorsement on which the defendants are sued. They cannot be permitted to urge, as they now do, that they owed nothing, either to Sully, or Millaudon, and that they are not bound by their endorsement, because they gave it for the purpose of releasing an unlawful seizure, and under the mistaken belief that their goods were liable for the rent due by said Sully to the plaintiff. It is clear from their own showing, that they endorsed this note by way of compromise, and to put an end to the suit, or litigation which had arisen between them and Millaudon. After having, by this compromise, prevented the latter from testing his right of seizing their goods for the rent due to him, and obtained a release of his seizure, they cannot attack it on the score of any error in law, and absolve themselves from the obligations they have contracted. Civil Code, art. 3045. ,-

Judgment affirmed.